Title: To George Washington from Colonel Moses Hazen, 26 January 1780
From: Hazen, Moses
To: Washington, George


          
            Dear Sir
            Cranes mills [N.J.] 26th January 1780
          
          I had the Honr to write your Excellency Yesterday to wh⟨ich⟩ I refer; By this opportunity I forward a letter from General Knyphausen which came to hand Late last evening.
          The Plunder Collected by the Reverend Mr Calwell was Sent ove⟨r⟩ to Staten Island yesterday—morris Hatfield was Sent with it He Saw one ⟨of⟩ his Brothers on the Island, who Confirms the Information already given, and further adds; that an other Reinforcement of Two hundred men had arrived from Long to Staten Island on monday last—That the Post at Richmond has lately been Supplied with Six weeks provisions—That the enemy on the Island ware much alarmed and that on monday Night they lay on their armes expecting an attack from this Quarter;

That five Thousand Sailors have been armed at New York for the Defence of that place—That it had been reported in New York Eleven Sail of Transports with provisions from Cork had gone into providance and fallen into our hands; all this as it comes to me; Your Excellency wil⟨l⟩ know what Credit It ought to have.
          Several Desertions from this party Since the 19th Instant Chiefly from the maryland and Pensylvinia line—and yesterday came from the Island one other Negro fellow, I have now three in the whole which I empl[o]y in Cuting wood for the Troops that are on hard Serv⟨ice⟩.
          on the Night of the 27th If Intelligance be favourable and the weather Sutable I purpose Detaching a Small Party or Two; in order if Possible to Surprise and bring off Some of the enemies advance guards or Pickets; as Soon as I Shall have gained the Necessary Information and fixed on the Plan I Shall acquaint your Excellency therewith; Time enough for your approbation. I have the Honr to be Your Excellencys most obedt and very Hume Servant
          
            Moses Hazen
          
        